Exhibit 10.16(a)

FIRST AMENDMENT TO IT & FA SERVICE AGREEMENT

This First Amendment to IT & FA Service Agreement (this “Amendment”) is entered
into as of December 30, 2005 by and between Hynix Semiconductor, Inc. (“Hynix”)
and MagnaChip Semiconductor Ltd. (“NewCo”) (each a “Party”, and collectively the
“Parties”).

WHEREAS, the Parties are parties to that certain IT & FA Service Agreement dated
as of October 6, 2004 (the “Agreement”), and wish to amend the Agreement as set
forth below.

NOW, THEREFORE, the Parties agree as follows:

 

  1. Section 8.1 is hereby amended and restated in its entirety as follows:

“Hynix shall invoice NewCo on the last day of each calendar month for the fees
for the Services provided under this Agreement for such calendar month
specifying the Services provided during that month and the amount of fees for
such Services calculated in accordance with Appendix I and Article 3. By the
twenty-fifth (25th) of the next calendar month following the invoice, NewCo
shall pay the invoiced amount and value added tax thereto to Hynix’s designated
account by means of a wire transfer in immediately available funds.”

 

  2. Capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Agreement.

 

  3. Wherever necessary, all terms of the Agreement are hereby amended to be
consistent with the terms of this Amendment. Except as set forth herein, the
Agreement remains in full force and effect according to its terms.

 

  4. This Amendment shall become effective from the 6th of October, 2004.

 

  5. This Amendment shall be governed by, and shall be construed in accordance
with, the laws of Korea.

[Signature Page Follows]

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused their duly authorized
representatives to execute this Amendment as of the date first set forth above.

 

MagnaChip Semiconductor, Ltd. By:      Name:    Youm Huh Title:    President &
Chief Executive Officer Hynix Semiconductor, Inc. By:      Name:    Title:   

 

2